By Judge Melvin R. Hughes, Jr.
In this case, the defendants seek to transfer venue to the Circuit Court of Albemarle County under the provisions of Va. Code § 8.01-265 citing the convenience of the parties and witnesses as good cause.
The case arises out of an alleged shoplifting incident at the Belk store in the Fashion Square Mall, located just outside of Charlottesville in Albemarle County. Defendant Jason Tooley, a Belk security guard resides in Orange County. Belk, Inc., and Belk Stores of Virginia, Inc. (collectively Belk), have headquarters in Charlotte, North Carolina. Venue lies here because Belk has its registered agent here.
According to defendants, as the events of April 6, 2000, unfolded which ultimately led to plaintiff, a Louisa County resident, being charged with concealment in the Albemarle County Juvenile and Domestic Relations Court, store personnel, other security agents, as well as local police became involved as witnesses. Asserting that Richmond offers a mere technical connection to the case at best with no nexus here, defendants urge the case should transfer.
Plaintiff argues that counsel cannot advance that the witnesses would be inconvenienced without evidence and since defendants have the burden on their motion, the motion should fail. The court disagrees.
Although defendants offered no evidence, there is no dispute that the witnesses live and work outside of Richmond, in Louisa, Albemarle, *514Stanardsville (Greene County), and Charlottesville. And even though plaintiff argues that corporate witnesses will find Richmond more accessible because of an airport here, she also acknowledges that there is an airport in Charlottesville. So, the case is made for substantial inconvenience of the parties and witnesses for trial here as opposed to Albemarle, where proximity for the parties and witnesses clearly outweigh that of this forum.